Name: 88/223/EEC: Commission Decision of 5 April 1988 authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  plant product;  marketing
 Date Published: 1988-04-19

 Avis juridique important|31988D022388/223/EEC: Commission Decision of 5 April 1988 authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the French and Dutch texts are authentic) Official Journal L 100 , 19/04/1988 P. 0044 - 0047*****COMMISSION DECISION of 5 April 1988 authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the French and Dutch texts are authentic) (88/223/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 87/298/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, Luxembourg and the Netherlands, Whereas under the provisions of Directive 77/93/EEC, potato tubers other than those officially certified as seed potatoes pursuant to other Community provisions, originating in third countries not belonging to the continent of Europe, may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas, however, Article 14 (3) of the said Directive permits exceptions from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas the early growing in Cuba of potatoes for human consumption from seed potatoes supplied by Member States has become an established practice; whereas part of the early supply of potatoes for human consumption in the Community has been ensured by imports of such material from Cuba; Whereas information supplied by Cuba and collected in that country has shown that there are good reasons to believe that, in Cuba, potatoes can be grown under adequate health conditions and that, at present, there are no sources for the introduction of exotic potato diseases; whereas Cuba has moreover implemented adequate health and quality standards in its potato production, and whereas at least in respect of potatoes derived from seed potatoes supplied by the Community, exotic potato diseases unknown in the Community are not likely to occur; Whereas, however, in particular, the post-harvest control system in respect of the potatoes intended for the Community should be monitored in such a way as to ensure that it takes into account the specific concern of the Community; Whereas it can therefore be established, on the basis of the information available at present, that there is no risk of harmful organisms spreading, provided that certain special technical conditions are complied with; whereas the potatoes are introduced at a time when they cannot influence the health status of potatoes produced in the Community; Whereas the requesting Member States were already authorized, by Council Decision 87/306/EEC (3) to introduce potatoes for human consumption originating in Cuba under such special technical conditions, in the 1987 season; whereas, however, no use could be made of that authorization; Whereas the requesting Member States should be authorized again to provide for exceptions in respect of potatoes for human consumption originating in Cuba, under the aforementioned special technical conditions, for the forthcoming early potato season; whereas this system will be reconsidered, depending on the results of monitoring to be carried out on the post-harvest control system; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Belgium, Luxembourg and the Netherlands are hereby authorized to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4 (1), with regard to the prohibitions referred to in Part A (9a) of Annex III to Directive 77/93/EEC, for potatoes for human consumption originating in Cuba, with a view to marketing them in their respective territories or between them. 2. The following specific conditions shall be satisfied: (a) the potatoes shall be potatoes for human consumption; (b) they shall either be immature potatoes, i.e. 'unsuberized' potatoes with loose skin, or they shall have been treated for the suppression of their faculty of germination; (c) they shall have been grown in the province 'Pinar del Rio'; (d) they shall belong to varieties the seed potatoes of which were imported into Cuba only from Member States; (e) they shall be the direct progeny of either seed potatoes officially certified in 1987 as 'basic seed' or 'certified seed' in Member States having supplied Cuba, or of the progeny of such seed potatoes, officially certified in 1986, if this progeny was produced in the province 'Pinar del Rio' and qualified as seed potatoes in accordance with the current rules applicable in Cuba; (f) they shall have been grown either on farms which have not grown potatoes of varieties other than those specified in (d) over the last five years, or, in the case of State farms, on land sections which are kept separate from other land where potatoes of varieties other than those specified in (d) have been grown over the last five years; (g) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes; (h) they shall not have been in store-houses where potatoes of varieties other than those specified in (d) have been stored; (i) they shall be free from soil, subject to a tolerance of 0,5 % by weight, and free from leaves and other plant debris; (k) they shall have been sampled by the Cuban plant protection organization, in accordance with international standards, and found, in official examinations carried out by that plant protection organization, to meet the tolerances for tubers with defects applicable to Cuban quality class I, as specified in Annex I, up to a maximum total of 4,5 % by number of tubers for all defects and to a maximum total of 2 % by number of tubers for all defects other than potato greening, size-off types and mixing of varieties, provided that the potatoes are free from live larvae, pupae or adults of boring insects; they shall have met these tolerances also in any other examination carried out by other bodies for other purposes; (1) they shall be packed: - either in new bags, - or in containers which have been disinfected in an appropriate manner; an official label shall be applied to each bag or container, which bears the information specified in Annex II; (m) the official plant health certificate required pursuant to Article 12 (1) (b) of Directive 77/93/EEC shall indicate: - under the section 'Disinfection and/or disinfection treatment', all information related to the possible treatments referred to in (b) second option and/or (l), second indent, - under the section 'Additional declaration': - name of the variety, - identification number or name of the farm where the potatoes have been grown and its location, - reference allowing the identification of the seed lot used in accordance with (e), - results of the examination for presence of potatoes with defects in accordance with (k); (n) the conditions (b) and (i) to (m) shall have been monitored by an inspector dispatched on request of the Commission; the monitoring shall be confirmed by him on the official plant health certificate referred to in (m); (o) on arrival, the potatoes shall be inspected by the importing Member State for satisfaction of the requirement specified in (k); an additional tolerance of 0,5 % by number of tubers for wet rot may be accepted; a copy of each official plant health certificate shall be sent to the Commission; (p) on arrival, a sample of 400 tubers shall be drawn by the importing Member State for each 50 tonnes of imported potatoes for appropriate testing for the presence of harmful organisms. The harmful organisms concerned and the details of testing shall be determined in agreement with the plant protection organizations of the Member States. Article 2 1. The authorization granted in Article 1 shall expire on 5 April 1988, subject to certain tolerance which may be granted by the plant protection organization of the Member State concerned, for reasons of unforeseeable delays in arrival. 2. The authorization shall be revoked if it is established that the conditions laid down therein are not sufficient to prevent the introduction of harmful organisms or have not been complied with. Article 3 The Member States concerned shall notify the Commission and the other Member States of the national provisions by which they make use of the authorizations granted in Article 1. Article 4 This Decision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, and the Kingdom of the Netherlands. Done at Brussels, 5 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 151, 11. 6. 1987, p. 1. (3) OJ No L 153, 13. 6. 1987, p. 41. ANNEX I Tolerances for tubers with defects applicable to Cuban quality class I (referred to in Article 1 (2) (k)) 1.2 // // // Type of defects // Percentage by number of tubers // // // Major defects // // Severe mechanical damage // 1,0 // Damage caused by diseases (scab) // 0,5 // Potato greening // 2,0 // Wet rot // 0,0 // Dry rot // 0,5 // Minor defects: // // Presence of soil // 0,5 // Slight mechanical damage // 1,0 // Damage caused by insects // 1,0 // Size off-types by transverse diameter // 1,0 // Mixing of varieties // 0,0 // // ANNEX II Information required on the label (referred to in Article 1 (2) (l)) 1. Name of the authority issuing the label. 2. Name of the exporters' organization. 3. Indication 'Cuban potatoes for human consumption'. 4. Variety. 5. Province of production. 6. Size. 7. Declared net weight. 8. Indication 'In accordance with EEC requirements 1988.' 9. A mark printed or stamped on behalf of the Cuban plant protection organization.